Citation Nr: 1210545	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for generalized anxiety disorder.

5.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986, and from January 1994 to January 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2003, and February 2004 rating decisions by the Department of Veterans Affairs (VA), regional office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 received in December 2011, the Veteran requested that he be afforded a videoconference hearing before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 3.103(c), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review. 

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a videoconference hearing before the Board at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


